OPINION — AG — ** SCHOOL DISTRICTS — INTEREST RATES ON LEASE RENTAL AGREEMENTS ** UNDER THE APPLICABLE PROVISIONS OF 70 Ohio St. 1975 Supp., 5-117 [70-5-117], THE MAXIMUM RATE OF INTEREST WHICH MAY BE CHARGED IN CONNECTION WITH LEASE RENTAL AGREEMENTS ENTERED INTO BY THE BOARD OF EDUCATION OF A SCHOOL DISTRICT IS, ANY RATE OF INTEREST NOT TO EXCEED TEN PERCENT (10%) PER ANNUM. HOWEVER, AS TO THOSE LEASE RENTAL AGREEMENTS AND CONTRACTS WHEREIN NO EXPRESS PROVISION IS MADE FIXING INTEREST RATE AGREED UPON, THE APPLICABLE RATE OF INTEREST IS, PURSUANT TO 15 Ohio St. 1971 266 [15-266], SIX PERCENT (6%) PER ANNUM. IN LIGHT OF THE CONCLUSION HEREIN MADE, OPINION NO. 73-177, IS MODIFIED TO THE EXTENT TO WHICH IT IS INCONSISTENT WITH THIS OPINION. CITE: ARTICLE XIV, 70 Ohio St. 1975 Supp., 5-117 [70-5-117], ARTICLE XIV, SECTION 2, 62 Ohio St. 1971 430.1 [62-430.1], 15 Ohio St. 1971 266 [15-266], OPINION NO. 69-231 (R. THOMAS LAY)